Exhibit 10.54

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

1. PARTIES

This Lease (the “Lease” or the “Agreement”) dated for reference purposes only as
of February 23, 2012, is made by and between Highridgeline, LLC, a New Mexico
Limited Liability Company (herein called “Landlord”), and ADA-ES, Inc., a
Colorado Corporation (hereinafter called “Tenant”). Landlord enters into this
Lease in consideration of the payment by Tenant of the rents herein reserved and
the keeping, observance and performance by Tenant of the covenants and
agreements set forth herein.

2. PREMISES

Landlord hereby leases to Tenant and Tenant leases from Landlord for the term
set forth below, and upon all of the conditions set forth herein, that certain
real property situated in the City of Highlands Ranch, County of Douglas, and
State of Colorado, commonly known as Suites 1000, 1100, 1200, 1400 and 1500
(herein called the “Leased Space” or the “Premises”) of the building located at
8955 South Ridgeline Boulevard (the “Building”) and described as: Highridgeline
at Highlands Ranch. The size per each Suite listed, located within the Building,
is Suite 1000 – approximately 3,787 Square Feet (SF); Suite 1100 – approximately
3,635 SF; Suite 1200 – approximately 3,772 SF; Suite 1400 – approximately 2,742
SF; Suite 1500 – approximately 1,099 SF Totaling Approximately 15,035 SF. (The
land upon which the Building and related improvements are located is herein
called the “Land” and the Land and the Building and all related improvements
located on the Land collectively are called the “Real Property”.)

3. TERM

3.1) Base Term. The initial or base term of the lease of Suites 1200 and 1400
shall commence on April 1, 2012 and end on February 28,, 2019 unless sooner
terminated pursuant to any provision herein. The initial or base term of the
lease for Suites 1000 and 1500 shall commence on May 1, 2012 and end on
February 28, 2019, again unless sooner terminated pursuant to any provision
herein. The initial or base term of the lease for suite 1100 shall commence on
September 1, 2012 and end on February 28, 2019, again unless sooner terminated
pursuant to any provision herein (the initial or base term of the lease for all
Suites being collectively, as applicable, the “Base Term” or “Initial Term”).
The term “Lease Year” shall mean each twelve-month period subsequent to the date
of commencement of the Base Term for Suites 1200 and 1400.

3.2) Renewal Term(s). Provided that this Lease is in full force and effect at
the time of the attempted exercise and provided further that Tenant is not in
default of any of the terms, covenants, conditions, provisions or agreements of
this Lease, or any amendments thereto, at the time of the attempted exercise,
Tenant shall have two (2) five (5) year options to renew the term of this Lease
(each a “Renewal Term,” and with the Base Term and any applicable, exercised
Renewal Term, being collectively the “Term”), inclusive of any expansion space.
In order to exercise these options, Tenant shall provide landlord with no less
than six (6) months prior written notice of its intent to renew the Term of this
Lease for the particular option, time being of the absolute essence in this
regard. All terms of the Lease for the Base Term of the Lease shall apply to
each exercised and applicable Renewal Term except as otherwise provided herein
and except as otherwise may be specifically modified in writing by the parties.

3.3) Possession Prior to Term Commencement. Upon execution of this Lease,
Landlord will provide Tenant with immediate access to and possession of Suites
1200 and 1400 so that Tenant can begin making the Tenant Improvements (as
defined in Section 4.4) in such Suites.

Initial                  

 

1



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Landlord shall provide access to and possession of suites 1000 and 1500 on or
before May 1, 2012 and access to and possession of suites 1100 on or before
September 1, 2012. Landlord shall provide the Premises in “broom clean”
condition. All such early occupancy shall be subject to all of the provisions of
this Lease, except that no Rent (as defined in Section 4.2) shall be due until
the Term has commenced. Said early possession shall not advance the termination
date of this Lease. If Landlord shall be unable, or otherwise shall fail, to
provide Tenant with access to and possession of any Suite by the respective date
indicated above, then Tenant shall be entitled to a credit against the Base Rent
due for such Suite in the amount of two (2) days of no or “free” Base Rent for
each day of such delay in delivery of access to and possession of the applicable
Suite, which credit shall be considered and constitute liquidated damages to
Tenant for Landlord’s delay, the parties stipulating and agreeing that such
credit represents a fair and reasonable estimate of the cost that Tenant will
incur by reason of the Landlord’s delay.

3.4) Delivery of Possession. Tenant shall be deemed to have taken possession of
the Leased Space when Landlord delivers possession of the Leased Space to Tenant
to allow Tenant to begin the Tenant Improvements.

3.5) Holding Over. Should Tenant continue to occupy the Leased Space after the
expiration of the Term, with the consent of Landlord, such holding over shall be
deemed to have created a month-to-month tenancy subject to each and all of the
terms herein provided and any such holding over shall not constitute an
extension of the Lease. During such holding over, Tenant’s Base Rent (as
hereinafter defined) shall be 100% of the Base Rent for the last month of the
Term for the first month of the hold over; 125% of the last month’s Base Rent
for the second month of the hold over; and 150% of the last month’s Base Rent
for any remaining months of the hold over, plus any Additional Rent accruing
during such hold over period. Such tenancy shall continue until terminated by
Landlord or Tenant by written notice given at least fifteen (15) days prior to
the date of termination of such monthly tenancy of its intention to terminate
such tenancy.

3.6) End of Term. Tenant shall, upon the last of the Term, or upon sooner
termination of the Term, or upon vacating the Leased Space after holding over,
peaceably and quietly surrender and deliver the Leased Space to Landlord free of
any sub-tenancies (unless Landlord shall consent in writing to the continuance
thereof), broom-clean, in good condition and repair, reasonable wear and tear
excepted. Tenant shall repair any damage to the Premises occasioned by Tenant’s
or any subtenant’s use thereof or by the removal of Tenant’s or any sub-tenant’s
trade fixtures, furnishings, and equipment pursuant to Article 7.3(c), which
repair shall include but not be limited to the patching and filling of holes and
repairs of structural damage. Except for trade fixtures, furnishings and
equipment, which shall belong to Tenant and can be removed, or not, at Tenant’s
option, Tenant shall not be required to remove any improvements to the Premises
made by or on behalf of Tenant (and restore the Premises to its condition prior
to making of such improvements) if Landlord approved the improvement prior to
the time it was made by Tenant.

4. RENT

4.1) Base Rent. For the Base Term, Tenant shall pay base rent for each Suite
comprising the Premises as set forth in Exhibit A attached hereto (the “Base
Rent”). Base Rent for any exercised and applicable Renewal Term (including any
increases for Lease Years within such Renewal Term) shall be “Fair Market Value”
as defined in Section 21. The Base Rent, less the

 

Initial                  

 

2



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

applicable Base Rent Abatement, shall be payable in monthly installments, in
advance, on the first day of each and every calendar month during the Term, and
shall be considered late if not received by the fifth (5th) business day of the
applicable month. All rental payments (whether Base Rent or Additional Rent, as
hereinafter defined) shall be paid to the Landlord, without deduction, setoff,
notice or demand, except as specifically allowed herein, in legal tender of the
United States, at the Management office for the Landlord, namely c/o Realty
Management Solutions, Inc. at 1660 17th Street, Suite 225, Denver, Colorado
80202, or at such other place as the Landlord may designate by written notice to
Tenant.

4.2) Additional Rent. Any other sums of money or charges to be paid by the
Tenant pursuant to the provisions of this Lease may be designated as “Additional
Rent,” and Base Rent and Additional Rent shall be collectively referred to as
“Rent”.

(I) Tenant agrees to pay throughout the Term of this Lease (including during the
period of any abatement of Base Rent) and before delinquency Additional Rent in
the form of Tenant’s pro rata share of the following operating expenses and
costs (the “Property Expenses”):

(a) all actual costs and charges for heat, water, lights, plumbing, electricity,
natural gas, sewage and all other charges, levies and license and permit fees
relating to public utilities that may now or hereafter service the Premises,
unless paid by Tenant directly to the utility provider, and all actual costs and
charges for heat, water, lights, plumbing, electricity, natural gas, sewage and
all other charges, levies and license and permit fees relating to public
utilities that may now or hereafter service the common areas of the Real
Property;

(b) all real property taxes, assessments (special or otherwise), annual
installments, special assessments, license fee, rent tax, levy, or other similar
tax imposed by an authority having the direct or indirect power to tax and all
other governmental charges, ordinary and extraordinary, foreseen and unforeseen,
of any kind and nature whatsoever levied against the Real Property
(collectively, “Real Property Taxes”); provided, however, such Real Property
Taxes shall be apportioned pro rata between Landlord and Tenant in accordance
with the respective number of months during which this Lease is in effect. Real
Property Taxes shall exclude income, franchise, transfer, inheritance or capital
stock taxes, unless, due to a change in the method of taxation, any of such
taxes are levied or assessed against Landlord, in whole or in part, in lieu of,
as a substitute for or as an addition to, any other tax which would otherwise
constitute a Real Property Tax.

(c) the cost and expenses of all reasonable maintenance, repairs and
improvements of the Real Property including all necessary long term maintenance
matters, which includes but is not limited to, any and all roof and HVAC repairs
and/or replacement, parking area re-surfacing, replacement lighting, plumbing
and all costs, expenses, interest and the like in accordance with paragraph 4.3
below;

(d) Insurance premiums as set forth in section 8.2 hereunder; and,

(e) Management and accounting fees directly associated with the Real Property.

(II) Property Expenses shall exclude the following and such expenses will not be
included as Additional Rent:

 

  a. costs for which Landlord actually receives reimbursement from third parties
(other than as additional rent from tenants) by insurance, condemnation awards,
warranties, or otherwise;

 

Initial                  

 

3



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

  b. expenses incurred in leasing or procuring new tenants, including
advertising expenses or leasing commissions paid to agents of Landlord or other
brokers;

 

  c. costs of renovating or constructing space for Tenant or other tenants or
renovating space vacated by Tenant or other tenants;

 

  d. income, capital stock, estate, inheritance, franchise or other taxes
payable by Landlord unless the same shall have been levied as a substitute for
or supplement of real property taxes;

 

  e. depreciation of the Building or Landlord’s personal property at the
Building;

 

  f. interest or debt or amortization payments on any mortgage or deed of trust,
rental under any prime lease or similar rental under any other superior lease or
sublease;

 

  g. any wages, salaries or other compensation paid to any employee not employed
for or on behalf of the Building (to the extent wages, salaries, or other
compensation are billed to the Building for any employee not employed by
Landlord full-time on behalf of the Building, Landlord shall reasonably prorate
such employee’s time and bill to the Building only such time as the employee
reasonably devotes to the Building or Building operations);

 

  h. dividends paid by Landlord;

 

  i. costs of alterations and capital improvements which could not be expensed
under generally accepted accounting principles;

 

  j. the costs incurred to remove or otherwise abate asbestos,
asbestos-containing materials, or any substance regulated under any law related
to human health or the environment from or beneath the Building or Project
unless brought upon the Project by Tenant, its employees or agents;

 

  k. that portion of any payment made to an affiliate of Landlord that is in
excess of the amount which would have been paid in the absence of such
relationship;

 

  l. the costs for repairs or maintenance that are reimbursed by others,
including, without limitation, reimbursement made on warranty claims;

 

  m. interest, fines, late payment charges or penalties payable due to the
failure of Landlord to pay taxes, utilities or other charges in a timely manner;

 

  n. costs or expenses of or any special services or equipment rendered or
incurred for a tenant if the same are not rendered to Tenant;

 

  o. expenses for correcting structural defects in the construction of the
Building;

 

  p. reserves for Property Expenses or other operating expenses;

 

  q. political and charitable contributions;

 

  r. costs incurred in removing the property of former tenants and/or other
occupants of the Building; and

 

  s. costs related to the operation of any concession in the Building.

Tenant’s proportional share of the foregoing charges shall be calculated by
dividing the square footage of the Leased Space by the total leasable square
footage of the Building (34,796 sq. ft.) of which the Leased Space is a part
(e.g. by way of example, only: 15,035 sq. ft. divided by the total leasable
square footage of the Building (34,796 sq. ft.) of which the Leased Space is a
part). As of the date of execution of the Lease, Landlord estimates that
Property Expenses are approximately $5.50/SF. Tenant shall pay the Additional
Rent to Landlord, without any deduction or offset allowed (except as
specifically provided herein), with each monthly installment of Base Rent on the
same day and at the same place such installment of Base Rent is due, such
payment to be a sum (“Funds”) equal to one-twelfth of the annual Property
Expenses, as reasonably estimated by Landlord, on the basis of the prior
calendar year’s Property Expenses. Tenant’s obligation to pay Tenant’s share of
Property Expenses shall

 

Initial                  

 

4



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

survive the expiration or termination of the Lease or the early termination of
Tenant’s right to occupy the Leased Space until the earlier date of the Property
Expenses being finally verified or twelve months after the Term. The Funds shall
not be deemed to be trust funds and may be commingled with the general funds of
Landlord, but Landlord shall keep an accurate accounting of such Funds paid by
Tenant. No interest shall be paid to Tenant thereon. Landlord shall apply the
Funds to pay said Property Expenses. If the amount of the Funds paid by Tenant
shall not be sufficient to pay Tenant’s pro-rata share of such Property
Expenses, as they fall due, Landlord shall so notify Tenant in writing and
Tenant shall pay to Landlord any amounts necessary to make up the deficiency
within thirty (30) days after such notification. Landlord’s failure to deliver
such notification shall not relieve Tenant of the obligation to pay sums
otherwise due. Any excess Funds paid by Tenant shall, at Landlord’s sole option,
either be applied to the next payment of Additional Rent coming due, or refunded
by Landlord to Tenant, within thirty (30) days after amount in excess is
determined.

4.3) Triple Net Lease. It is the intention of the parties hereto and the parties
agree that subject to the provisions of Section 4.2 above and any other
provision of this Lease to the contrary: (a) this is a triple net lease, and
Landlord shall receive, the Base Rent and Additional Rent set forth herein free
from all costs, charges, expenses and obligations of every kind and nature
whatsoever relating to the Premises; (b) unless Landlord is in breach of its
obligations under this Lease and Tenant pays Property Expenses on behalf of
Landlord, Landlord shall not be obligated to incur any costs, charges, expenses
or obligations relating to the Premises; and (c) Tenant shall pay and be
responsible for all Additional Rent without right of offset unless Landlord has
breached the Lease or as specifically provided herein.

4.4) Leased Space Improvements. Tenant, at Tenant’s sole cost and expense,
subject to Landlord’s providing and payment to Tenant of the Tenant Improvement
Allowance as set forth in Exhibit B, shall be responsible for the entire
completion, build out, and finishing of the Premises, and the installation of
all improvements, installations, fixtures, materials and finishes in and to the
Premises necessary or desired by Tenant for Tenant’s intended occupancy and use
of the Premises, including but not limited to all improvements, installations,
fixtures, materials and finishes in the Premises that are reflected on or
contemplated by the plans attached hereto as Exhibit B-1 of this Lease (the
“Tenant Improvements”). Landlord has reviewed and approves these plans. Tenant
shall promptly commence and shall diligently complete the Tenant Improvements,
in a good and workmanlike manner. Tenant and Landlord agree that those
improvements and additions made to the Premises as part of the Tenant
Improvements, and thereafter, which are affixed to the Premises and which are
not Tenant’s trade fixtures, furnishings or equipment, shall become Landlord’s
property upon installation and will remain Landlord’s property at the expiration
or earlier termination of this Lease or the early termination of Tenant’s right
to occupy the Premises. Tenant shall not permit any mechanics or materialmen’s
liens to be levied against the Real Property or any portion thereof for any
labor, services, or material furnished in connection with work of any character
performed on the Leased Space. If Tenant allows such a lien to be recorded
against the Real Property and does not cause the same to be released within
thirty (30) days of being notified by Landlord, then Tenant shall be deemed in
breach of this Lease.

Landlord shall provide Tenant with the Tenant Improvement Allowance as set forth
in Exhibit B. The Tenant Improvement Allowance shall be paid by Landlord to
Tenant for and upon Tenant incurring actual costs and expenses in connection
with the construction and installation of the Tenant Improvements within the
Premises (which shall include but not necessarily be limited to, the cost of
design and permitting, construction, construction management, cabling, and
furniture

 

Initial                  

 

5



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

installation in the Premises), with the Tenant Improvement Allowance to be paid
by Landlord to Tenant on a not more frequent than monthly basis, within ten
(10) days following Tenant’s submittal to Landlord of an application for
payment, supported by invoices, receipts, or other documentation evidencing the
incurring of the Tenant Improvements covered and billed by such application for
payment.

5. Security Deposit – Intentionally deleted.

6. USE

6.1) Use.

The Leased Space shall be used and occupied as general office space, laboratory
space, storage and assembly space, and other light industrial purposes and for
no other use without written approval from Landlord in advance. The activities
to be conducted by Tenant in the Leased Space specifically include those
activities which are consistent with the use of the Premises as specified above
including the space utilization specified on Exhibit C attached hereto and
incorporated herein by this reference.

6.2) Compliance with Law.

Tenant shall, at Tenant’s expense, comply promptly with all applicable statutes,
ordinances, rules, regulations, orders, and requirements in effect during the
Term or any part of the Term hereof regulating the use by Tenant of the Leased
Space. Tenant shall not use or permit the use of the Premises in any manner that
will tend to create waste, or a nuisance, or, which shall tend to unreasonably
disturb other tenants of the Building. Tenant expressly agrees that Tenant will,
at Tenant’s sole cost and expense take commercially reasonable actions as
necessary to comply with the provisions of this paragraph.

6.3) Condition of Leased Space.

Landlord represents to Tenant that (i) the electrical services in the Premises
meet a minimum standard of 5 watts per square foot exclusive of allocations for
mechanical systems and lighting; (ii) the Premises and the Building and its
common areas and parking lots are in compliance with the Americans with
Disabilities Act of 1990 (“ADA”) and other relevant building laws, statutes,
ordinances, codes or regulations. Tenant agrees to accept the Leased Space in
its “AS-IS” condition subject to the foregoing representation, the following
provisions of this Section 6.3, and the provisions of Exhibit B. Landlord shall
be responsible to deliver what Landlord has in possession (and that meets code
as specified above) , the Building structural systems; roof system; plumbing
systems (to include all connections and distribution of plumbing to internal
appliances); window systems; window covering; elevator systems; restrooms; the
base building HVAC mechanical systems; the base building electrical systems; the
fire and life safety systems; the floor and the ceiling free from latent and
structural defects, in good and proper working order and in full compliance with
all laws, building codes and ordinances which govern the use and occupancy of
office buildings. Tenant accepts the Premises subject to all applicable zoning,
municipal, county and state laws, ordinances and regulations governing and
regulating the use of the Leased Space, and accepts this Lease subject thereto
and to all matters disclosed thereby and by any exhibits attached hereto. Except
as expressly set forth herein, Tenant acknowledges that neither Landlord nor
Landlord’s agents have made any representation or warranty as to the suitability
or habitability of the Leased Space for the conduct of Tenant’s business.

6.4) Insurance Cancellation.

 

Initial                  

 

6



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

No other use shall be made or permitted to be made of the Leased Space, nor
other acts done in the Leased Space, other than the use and activities set forth
in Article 6.1 herein above and Exhibit C, which will cause the cancellation of
any property insurance policy held by Landlord covering the Leased Space or the
Building, and if Tenant’s use of the Leased Space or activities in the Leased
Space, other than the use and activities set forth in Article 6.1 herein above
and Exhibit C, causes an increase in said insurance rates Tenant shall pay any
such required increase in order to keep the insurance policy in effect in
accordance with this Article 6.4. Landlord represents to Tenant and agrees that
no use of the Leased Space or activities in the Leased Space contemplated by
Tenant as set forth in Article 6.1 herein above and Exhibit C will cause the
cancellation of Landlord’s insurance or an increase in insurance rates. In the
event that the Tenant proposes to change its use of or activities in the Leased
Space such that cancellation or a rate increase may result, Landlord will inform
Tenant as to the proposed increase within three (3) business days after Landlord
receives information from its insurance company of the proposed increase.
Landlord agrees to use good faith efforts to keep its insurance policy rates as
low as possible, including, but not limited to, changing insurance carriers. In
the event that Landlord is required to pay additional insurance policy rates
solely due to Tenant’s change in use of or activities in the Leased Space,
Tenant shall pay the increased amount. Failure to pay such increase within
thirty (30) days after demand shall be deemed a material default on the part of
Tenant hereunder.

6.5) Landlord’s Rules and Regulations.

Tenant shall faithfully observe and comply with the rules and regulations that
Landlord shall from time to time reasonably promulgate. Landlord reserves the
right from time to time to make all reasonable modifications to said rules and
regulations that do not cause Tenant to incur any material, additional cost in
order to comply with the modifications. The additions and modifications to those
rules and regulations shall be binding upon Tenant upon delivery of a copy of
them to Tenant, provided such rules and regulation are provided in writing and
do not contravene the material terms of this Lease. Landlord shall not be
responsible to Tenant for the nonperformance of any of said rules and
regulations by any other tenants or occupants, but Landlord shall uniformly
enforce these rules and regulations. A copy of the current Rules and Regulations
are attached hereto as Exhibit D.

7. MAINTENANCE, REPAIRS AND ALTERATIONS

7.1) Landlord’s Obligations.

Subject to the provisions of Article 9, and except for damage caused by any
negligent or intentional act or omission of Tenant, Tenant’s agents, employees,
or invitees, Landlord shall keep in good order, condition and repair the
foundations and exterior walls of the Premises and the roof in the condition
that exists at the time and date of the commencement of the Term, save for
ordinary wear and tear. The costs of such shall be initially borne by the
Landlord but shall become the obligation of Tenant as Additional Rent to the
extent of its pro rata share as defined in Section 4.2(I)(c). Landlord shall
not, however, be required to maintain the interior surfaces of the exterior
walls, or the interior or exterior surfaces of windows, doors, or plate glass.
Landlord shall have no obligation to make repairs under this Article 7.1 until a
reasonable time after receipt of written notice from Tenant or, if applicable,
any City, County or State official of the need for such repairs. If Landlord
fails to make repairs to the foundations, exterior walls or roof of the Premises
as required above, or otherwise fails to meet its obligations to maintain the
Premises or Common Area in accordance with its obligations under this Lease that
materially impairs Tenant’s ability to use the Premises and Tenant has provided
Landlord with seven (7) business days prior written notice that a repair is
required, and Landlord has not taken

 

Initial                  

 

7



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

commercially reasonable steps within such seven (7) business days to begin such
repairs within such period, then Tenant has the right to either (i) make such
repairs and invoice Landlord for the reasonable cost for the same, plus an
administrative fee of $250, which costs, with interest thereon at the rate of
eight percent (8%) per annum, shall be due and payable by Landlord to Tenant
upon demand, or (ii) offset the reasonable costs (less the administrative fee)
from Base Rent, or (iii) to declare Landlord in default of this Lease and to
exercise all remedies available to Tenant under applicable law. The Lease and
the obligation of Tenant to pay rent hereunder and perform all of the other
covenants and agreements hereunder on the part of Tenant to be performed shall
in no way be affected, impaired or excused because Landlord is unable to fulfill
any of its obligations under this Lease or to supply or is delayed in supplying
any service expressly or implied to be supplied by Landlord, or is unable to
make, or is delayed in making any repairs, additions, alterations, or
decorations or is unable to supply or is delayed in supplying any equipment or
fixtures, if Landlord, due to no fault of the Landlord, is prevented or delayed
from so doing by reason of strike or labor troubles, or circumstances beyond the
Landlord’s reasonable control including but not limited to riots and civil
disturbances or governmental preemption in connection with a national emergency
or by reason of any rule, order or regulation of any department or subdivision
thereof of any governmental agency or by reason of the conditions of supply and
demand which have been or are affected by war or other emergency.
Notwithstanding the foregoing, if the Tenant is unable, for a period of five
(5) consecutive days or more, to use 20% or more of the Premises for reasons
that are not force majeure then Tenant shall be entitled to a proportionate
abatement of Base Rent for the unusable portion of the Premises until such time
as the Leased Space has been restored to full use.

7.2) Tenants Obligations.

(a) During the Term of this Lease Tenant shall, at its sole cost and expense,
maintain the Leased Space and the improvements therein in either the same
condition in which they were received, or in the condition improved or altered
by Tenant, as approved by Landlord, reasonable wear and tear excepted. Subject
to the provisions of Section 4.2 and Section 7.1(a) above, Tenant, at its sole
cost and expense, shall also keep in good order, condition and repair the Leased
Space and every part thereof including, but not limited to, all lighting
facilities and equipment within the Leased Space, fixtures, interior walls,
ceilings, windows, doors, plate glass, restroom facilities and skylights.

(b) If Tenant fails to perform Tenant’s obligations under this Article 7.2,
Landlord may at Landlord’s option enter upon the Leased Space after reasonable
advance notice to Tenant, and put the same in good order condition and repair,
and the cost thereof together with interest thereon at the rate of eight percent
(8%) per annum shall be due and payable as Additional Rent to Landlord together
with Tenant’s next rental installment.

7.3) Alterations and Additions.

(a) Tenant shall not, without Landlord’s prior written consent, make any
alterations, improvements, or additions, in, on, or about the Premises, except
for non-structural alterations, which do not exceed Five Thousand Dollars
($5,000.00) in cost. Any alterations, improvements, or additions made by the
Tenant shall be of the type that does not require a permit being obtained from
the City or County and the Tenant hereby agrees to fully indemnify the Landlord
for any damages caused to the Building or injuries suffered by any persons due
to the Tenant’s alterations, improvements, or additions. Tenant shall not be
required to remove any improvements to the Premises made by or on behalf of
Tenant (and restore the Premises to its condition prior to making of such
improvements) if Landlord approved the improvement prior to the time it was made
by Tenant.

 

Initial                  

 

8



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

(b) Before commencing any work relating to alterations, additions and
improvements affecting the Premises, Tenant shall notify Landlord in writing of
the expected date of commencement thereof. Landlord shall then have the right at
any time and from time to time to post and maintain on the Premises such
notices, as Landlord reasonably deems necessary to protect the Premises and
Landlord from mechanics’ liens, materialmen’s liens, or any other liens. In any
event, Tenant shall pay, when due, all claims for labor or materials furnished
to or for Tenant at or for use in the Premises. Tenant shall not permit any
mechanics’ or material men’s liens to be levied against the Premises or the Real
Property for any labor or material furnished to Tenant or to Tenant’s agents or
contractors in connection with work of any character performed on the Premises.

(c) Except for removable items including Tenant’s trade fixtures, furnishings
and equipment (including but not limited to lab equipment, hoods and other
similar items) which Tenant has indicated are not to become fixtures, and shall
remain the property of the Tenant, all alterations, additions, improvements and
fixtures which may be made, installed or placed in or about the Premises from
time to time shall be at the sole cost of Tenant and shall be and become the
property of Landlord upon the termination or expiration of this Lease or the
early termination of Tenant’s right to possession of the Premises, provided,
however, that concurrent with its consent to the construction of the alterations
under Section 7.3(a), the parties may designate any such improvements, changes,
alterations, replacements, equipment and machinery for removal within thirty
(30) days after the end of the Lease Term at Tenant’s expense and to repair any
damage to the Premises and Real Property caused by such removal. Notwithstanding
the provisions of this Article 7.3(c), Tenant’s machinery, equipment, and trade
fixtures, other than that which is affixed to the Premises so that it cannot be
removed without material damage to the Premises, shall remain the property of
Tenant and may be removed by Tenant subject to the provisions of Article 7.2(c).
If Tenant fails to complete such removal and/or to repair any damage caused by
the removal of any alterations or fixtures, Landlord may do so and may charge
the cost thereof to Tenant. The provisions of this Section 7.3 shall survive the
expiration or earlier termination of this Lease or the early termination of
Tenant’s right to possession of the Premises.

7.4) Performance Bond. Intentionally deleted.

8. INSURANCE INDEMNITY

8.1) Liability Insurance.

Tenant shall, at Tenant’s expense, obtain and keep in force during the Term of
this Lease a policy of comprehensive public liability insurance insuring
Landlord, Landlord’s property manager, and Tenant against any liability arising
out of the ownership, use, occupancy or maintenance of the Leased Space and all
areas appurtenant thereto. Such insurance shall be in an amount of not less than
$1,000,000.00 for injury to or death of one person in any one accident or
occurrence and in an amount of not less than $2,000,000.00 for injury to or
death of more than one person in any one accident or occurrence. Such insurance
shall further insure Landlord, Landlord’s property manager, and Tenant against
liability for property damage of at least $1,000,000.00. The limits of said
insurance shall not, however, limit the liability of Tenant hereunder. If Tenant
shall fail to procure and maintain such insurance, Landlord may, but shall not
be required to, procure and maintain the same, but at the expense of Tenant.

 

Initial                  

 

9



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

8.2) Property and Loss of Rents Insurance.

Landlord shall obtain and keep in force during the Term of this Lease a policy
or policies of insurance covering loss or damage of the Building, in the amount
of the full replacement value thereof, providing protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, and special extended perils (all risk), together with loss
of rents coverage for a period of not more than twelve months. Tenant shall pay
during the Term hereof, as Additional Rent, Tenant’s pro rata share of the
amount of any premiums for such insurance as well as increase in premiums of the
insurance required under this Article 8.2, whether such premium or increase
shall be the result of the nature of Tenant’s occupancy, any act or omission of
Tenant, requirements of the holder of a mortgage or deed of trust covering the
Real Property, or increased valuation of the Real Property (1/12th of the
Tenant’s pro rate share of the annual premium and any increase will be added to
the monthly Rent upon receipt of the Landlord’s written statement setting forth
the amount of such premium and any increase and the computation thereof). If the
insurance policies maintained hereunder cover other improvements in addition to
the Leased Space, Landlord shall also deliver to Tenant a statement of the
amount of such premium and any increase attributable to the Leased Space and
showing in reasonable detail the manner in which such amount was computed.

8.3) Insurance Policies.

Insurance required hereunder shall be in companies rated A+AAA or better in
“Best’s Insurance Guide.” Tenant shall deliver to Landlord, prior to possession,
copies of policies of liability insurance required under Paragraph 8.1 or
certificates evidencing the existence and amounts of such insurance. No such
policy shall be cancelable or subject to reduction of coverage or other
modification except after thirty (30) days prior written notice to Landlord.
Tenant shall, within ten (10) days prior to the expiration of such policies,
furnish Landlord with renewals thereof, or Landlord may order such insurance and
charge the cost thereof to the Tenant, which amount shall be payable by Tenant
upon demand.

8.4) Waiver of Subrogation.

The parties hereto shall procure an appropriate clause in, or endorsement on,
any “all risk” property insurance covering the Building, as well as personal
property, fixtures and equipment located thereon or therein, pursuant to which
insurance companies waive subrogation or consent to a waiver of right to
recovery, and each party hereby agrees that it will not make any claim against
or seek to recover from the other for any loss or damage to its property or the
property of others resulting from fire or other hazards covered by such “all
risk” property insurance policies to the extent that such loss or damage is
recoverable under such policies. Such waiver shall not apply should any loss or
damage result from one of the parties’ gross negligence or willful misconduct.
It is expressly understood and agreed that the Landlord will not carry insurance
on Tenant’s fixtures, furnishings, equipment or other property or effects or
insurance against interruption of business.

9. BUSINESS INTERRUPTION, DAMAGE OR DESTRUCTION

9.1) Casualty damage.

In the event the Leased Space or the Building of which the same are a part are
damaged by fire or other insured casualty and the insurance proceeds have been
made available therefore by the holder or holders of any mortgages or deeds of
trust covering the Premises, or the property of which the same are a part, the
damage shall be repaired by and at the expense of Landlord to the extent of such
insurance proceeds available therefore, provided such repairs can, in Landlord’s
sole opinion, be made within sixty (60) days after the occurrence of such damage

 

Initial                  

 

10



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

without the payment of overtime or other premiums, and until such repairs are
completed, the Rent shall be abated in proportion to the part of the Leased
Space which is unusable by Tenant in the conduct of its business (but there
shall be no abatement of rent by reason of any portion of the Leased Space being
unusable for a period equal to five (5) calendar days or less). If the damage is
due solely to the fault or neglect of Tenant or its employees, agents or
invitees, there shall be no abatement of rent. If repairs cannot, in Landlord’s
sole opinion, be made within sixty (60) days, Landlord may at its option make
them within a reasonable time and in such event, this Lease shall continue in
effect and the Rent shall be abated in the manner provided above. If Landlord
does not so elect to make such repairs which cannot be made within sixty
(60) days, then either party may, by written notice to the other, cancel this
Lease as of the date of the occurrence of such damage. A total destruction of
the Building in which the Leased Space are located shall automatically terminate
this Lease.

9.2) No Abatement of Rent.

Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof, except that, subject to the provisions of the next sentence,
Landlord shall allow Tenant a fair diminution of Rent during the time and to the
extent the Leased Space is unfit for occupancy. If the Leased Space or any other
portion of the Real Property is damaged by fire or other casualty resulting from
the sole fault or negligence of Tenant or any of Tenant’s agents, employees, or
invitees, the rent hereunder shall not be diminished during the repair of such
damage and Tenant shall be liable to Landlord for the cost of the repair and
restoration of the Property caused thereby to the extent such cost and expense
is not covered by insurance proceeds. Tenant understands that Landlord will not
carry insurance of any kind on Tenant’s furniture and furnishings or on any
fixtures or equipment removable by Tenant under the provisions of this Lease,
and that Landlord shall not be obligated to repair any damage thereto or replace
the same. Except as provided by Insurance, Landlord shall not be required to
repair any injury or damage by fire or other cause, or to make any repairs or
replacements of improvements installed in the Leased Space by or for Tenant.

9.3) Partial Damage.

In the event that the Building in which the demised Leased Space is situated may
be destroyed to the extent of not less than 33.3% of the replacement cost
thereof, Landlord may elect to terminate this Lease, whether the demised Leased
Space be injured or not. In the event that more than 33.3% of the demised Leased
Space be destroyed, Tenant may elect to terminate this Lease.

9.4) Dispute Resolution.

In the event of any dispute between Landlord and Tenant relative to the
provisions of this paragraph 9, they shall mutually select a mediator to hear
and determine the controversy prior to referring the dispute to a court. If a
good faith attempt of mediation does not settle the dispute after sixty
(60) days, either party may refer the matter to a court of competent
jurisdiction located in Denver, Colorado.

10. PERSONAL PROPERTY TAXES

10.1) Personal Property Taxes.

(a) Tenant shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant contained in the Leased Space or elsewhere. Tenant shall cause said trade
fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Landlord.

 

Initial                  

 

11



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

(b) If any of Tenant’s said personal property shall be assessed with Landlord’s
real property, Landlord shall immediately notify Tenant of such assessment and
take commercially reasonable steps to remove such items from the real property
assessment. If Landlord is unsuccessful in removing such items, Tenant shall pay
Landlord the taxes attributable to Tenant within ten (10) days after receipt of
a written statement setting forth the taxes applicable to Tenant’s property.

10.2) Sales Taxes.

Tenant shall pay prior to delinquency all sales or use taxes incurred, accrued
or due and owing by virtue of the operation of Tenant’s business in or on the
Premises, on or prior to their due date.

11. COMMON AREAS

11.1) Definitions.

The phrase “Common Areas” means all areas and facilities outside the Leased
Space that are provided and designated for general use and convenience of Tenant
and other tenants of the Real Property and their respective officers, agents and
employees, customers, and invitees. Common Areas include (but are not limited
to) pedestrian sidewalks, landscaped areas, roadways, parking areas, monuments,
and railroad tracks, if any. Landlord reserves the right from time to time to
make changes in the shape, size, location, number, and extent of the land and
improvements constituting the Common Areas. Landlord may designate additional
land for use; and any additional land so designated by Landlord for such use
shall be included until such designation is revoked by Landlord.

11.2) Maintenance.

During the Term of this Lease, Landlord shall operate, manage, and maintain the
Common Areas so that they are clean and free from accumulations of debris,
filth, rubbish, and garbage. The manner in which such Common Areas shall be so
maintained, and the expenditures for such maintenance, shall be part of Property
Expenses, and the use of the Common Areas shall be subject to such reasonable
regulations and changes therein as Landlord shall make from time to time,
including (but not by way of limitation) the right to close from time to time,
if necessary, all or any portion of the Common Areas to such extent as may be
legally sufficient, in the opinion of Landlord’s counsel, to prevent a
dedication thereof or the accrual of rights of any person or of the public
therein, or to close temporarily all or any portion of such Common Areas for
such purposes.

11.3) Tenant’s Rights and Obligations.

Landlord hereby grants to Tenant, during the Term of this Lease, the license to
use, for the benefit of Tenant and its officers, agents, employees, customers,
and invitees, in common with the others entitled to such use, the Common Areas
as they from time to time exist, subject to the rights, powers and privileges
herein reserved to Landlord. Except as may otherwise be provided herein,
storage, either permanent or temporary, of any materials, supplies or equipment
in the Common Areas is strictly prohibited, other than the normal parking of
vehicles to conduct business. Should Tenant violate this provision of the Lease,
then in such event, Landlord may, with five (5) business days written notice to
Tenant, remove said materials, supplies or equipment from the Common Areas and
place such items in storage or discard them as Landlord deems fit, the cost
thereof to be reimbursed by Tenant within ten (10) days from

 

Initial                  

 

12



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

receipt of a statement submitted by Landlord. All subsequent costs in connection
with the storage of said items shall be paid to Landlord by Tenant as accrued.
Failure of Tenant to pay these charges within ten (10) days from receipt of said
statement shall constitute a breach of this Lease. Tenant and its officers,
agents, employees, customers and invitees shall park their motor vehicles only
in areas designated by Landlord for that purpose from time to time. Tenant shall
not at any time park or permit the parking of motor vehicles, belonging to it or
to others, so as to interfere with the pedestrian sidewalks, roadways, and
loading areas, or in any portion of the parking areas not designed by Landlord
for such use by Tenant. Tenant agrees that receiving and shipping of goods and
merchandise and all removal of refuse shall be made only by way of the loading
areas constituting part of the Premises. Tenant shall repair all damages to the
Common Areas, occasioned by its lack of ordinary care.

11.4) Parking.

Tenant is hereby provided unreserved parking for the use of Tenant. Current
building parking ratio is 1 space per 322 SQFT. Determination of the location of
the spaces shall be at the sole discretion of the Landlord. Tenant agrees that
no vehicles shall be parked, even temporarily, in front of other tenants’
sliding doors (“garage type” doors) that exist on the Real Property or block
access to the garbage dumpster. Vehicles may be temporarily stopped in front of
the doors to the Premises for loading and unloading only. Tenant agrees to be
considerate of other tenant’s parking spaces and other tenant’s need for access
to their respective sliding doors and Tenant will, on behalf of itself, its
employees and its invitees, take all reasonable steps to avoid parking in others
parking spaces and in front of all sliding doors. Landlord acknowledges that
Tenant has several trailers used for business purposes that may be parked on the
Real Property overnight, and for multiple days at a time. Such trailers shall be
parked in areas designated by Landlord. Tenant shall follow the provisions of
this Section 11.4 with regard to parking the trailers.

11.5) Construction.

Landlord and/or its managing agent while engaged in constructing improvements or
making repairs or alterations in, or about the Leased Space or in its vicinity,
whether interior or exterior of property, shall have the right to make
reasonable use of the Common Areas at all times.

12. Utilities.

Tenant shall pay for all water, sanitary sewage, storm drainage and storm
service charges, gas, heat, light, power, telephone, Internet, Cable TV, and any
other utilities and services supplied to the Leased Space, together with any
taxes thereon. If any such services are not separately metered to Tenant, Tenant
shall pay its pro-rata share, to be determined by Landlord as that term is
defined in this Lease, all charges jointly metered with other Leased Space.

13. ASSIGNMENT, SUBLETTING AND RELOCATION

13.1) Landlord’s Consent Required.

Tenant shall not voluntarily or by operation of law assign, transfer, mortgage,
sublet, or otherwise transfer or encumber all or any part of Tenant’s interest
in this Lease or in the Leased Space without Landlord’s prior written consent.
Landlord shall not unreasonably withhold consent to Tenant’s request. Any
attempted assignment, transfer; mortgage, encumbrance, or subletting without
such consent shall be void and shall constitute a breach of the Lease. Any
transfer of Tenant’s interest in this Lease or in the Leased Space from Tenant
by merger or consolidation, or by any subsequent change in the ownership of
fifty (50%) percent or more of the ownership interest of Tenant shall not be
deemed a prohibited assignment within the meaning of this Article 13.

 

Initial                  

 

13



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

13.2) Landlord’s Cooperation in Sub-Tenanting.

In the event Tenant elects to sublease all or a portion of the Premises,
Landlord agrees to:

 

  1. Assist the Tenant in securing a new tenant for a lease term that may exceed
the lease expiration date of the Lease, at rental rates acceptable to Landlord;

 

  2. Pay Landlord’s share of agreed upon leasing costs to attract the new
tenant. Said share will be determined by dividing the total number of months of
the new tenant’s lease which exceed the lease expiration date of this Lease by
the total number of months in the new tenant’s lease.

 

  3. Release Tenant from its obligations under this Lease if the new tenant’s
net worth is equal to or greater than Tenant’s at the time of the execution of
this Lease.

13.3) No Release of Tenant.

No subletting or assignment shall release Tenant of Tenant’s obligation to pay
the Rent and to perform all other obligations to be performed by Tenant
hereunder for the Term of this Lease unless the new tenant’s net worth is equal
to or greater than Tenant’s at the time of the execution of this Lease, as
reasonably demonstrated to and determined by Landlord. If the new tenant meets
the financial criteria stated herein and in Section 13.2) 3, above, Landlord
shall indicate its approval of the sublet or assignment, and the release of
Tenant, in writing, The acceptance of Base Rent or Additional Rent payments by
Landlord from any other person or entity shall not be deemed to be a waiver by
Landlord of any provision hereof. Acceptance of Rent by Landlord from anyone
other than Tenant shall not be construed as a waiver by Landlord, or as a
release of Tenant, but the same shall be taken to be a payment on account of
Tenant. Consent to one assignment or subletting shall not be deemed consent to
any subsequent assignment or subletting.

13.4) Assignment Fee.

In the event that Landlord shall consent to an assignment under Article 13.3,
Tenant shall pay Landlord all reasonable and necessary fees, including
management fees, attorney fees, broker’s commissions, architectural fees, and
renovation fees incurred in connection with giving such consent.

13.5) Sub-Lease.

If the Landlord consents to a sublease of the Premises, unless Landlord has
released Tenant from its obligations under the Lease, the Tenant shall be
responsible for collecting all rental fees, payments or other consideration from
the sublease and Tenant shall remain responsible for all Base Rent and
Additional Rent to be paid to the Landlord regardless of the existence of the
sublease. The complete terms and conditions of any sublease shall be provided to
the Landlord by the Tenant for Landlord’s review and approval.

13.6) Definition.

The Term “sublease”, as utilized herein shall be defined as any understanding or
agreement, written or verbal, for the occupation and/or use of Suites 1000,
1100, 1200, 1400 or 1500, or any portion thereof, by a third party other than
the Tenant, entered into between the Tenant or Tenant’s agent or representative
and such third party for a term or period of time thirty (30) days or longer.

13.7) Relocation. Intentionally Deleted.

 

Initial                  

 

14



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

14. DEFAULT: REMEDIES

14.1) Remedies.

(a) In the event of Tenant’s failure to pay any Rent which failure continues for
ten (10) days after written notice thereof by Landlord to Tenant, then Tenant
shall be in default under this Lease. In the event of Tenant’s failure to comply
with or violation of any other term, condition, or obligation of this Lease to
be performed and kept by Tenant which failure or violation continues for
(30) days after written notice thereof by Landlord to Tenant, then Tenant shall
be in default under this Lease; provided, however, if Tenant takes steps to cure
the alleged non-monetary breach within that time, is diligently pursuing any
remedial efforts beyond such period if necessary, and pursues such remedial
efforts to completion then no default shall occur. In the event of default by
Tenant, Landlord, in addition to other rights or remedies it may have, shall
have the immediate right, after compliance with all applicable laws of re-entry,
to remove all persons and property from the Leased Space and Tenant’s property
may be removed and stored in any other place in the Building in which the Leased
Space is situated, or in any other place, for the account of and at the expense
and at the risk of Tenant. Tenant hereby waives all claims for damages which may
be caused by the lawful re-entry of Landlord and taking possession of the
demised Leased Space or removing or storing the furniture and property as herein
provided and will save Landlord harmless from any loss, costs, or damages
occasioned thereby.

(b) Should Landlord elect to re-enter or should it take possession pursuant to
legal proceedings or pursuant to any notice provided for by law, if it does not
terminate this Lease, it shall use reasonable efforts to re-let said Leased
Space or any part thereof for such term or terms and at such rental or rentals
and upon such other terms and conditions as Landlord in its reasonable
discretion may deem advisable, with the right to make reasonably necessary
alterations and repairs to said Leased Space. Rentals received by Landlord for
such re-letting shall be applied as follows: first, to the payment of any
indebtedness, other than Rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such re-letting; third, to the payment of the cost of
any alterations and repairs to the Leased Space; fourth, to the payment of Rent
due and unpaid hereunder; and the residue, if any shall be held by Landlord and
applied in payment of future Rent as the same may become due and payable
hereunder. Should rentals received from re-letting during any month be less than
the Rent agreed to be paid during that month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord. Such deficiency shall be calculated and
paid monthly.

(c) No such re-entry or taking possession of said Leased Space by Landlord shall
be construed as an election on its part to terminate this Lease unless a written
notice of such intention is given to Tenant or unless the termination thereof be
decreed by a court of competent jurisdiction. Notwithstanding any such
re-letting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous breach if such breach remains uncured.
Should Landlord at any time terminate this Lease for any breach, in addition to
any other remedy it may have, it may recover from Tenant all damages it may
incur by reason of such breach, including the cost of recovering the Leased
Space, and including the worth at the time of such termination of the excess, if
any, of the amount of Rent reserved in this Lease for the remainder of the
stated term over the then reasonable rental value of the Leased Space for the
remainder of the stated term. Landlord shall have the duty, with reasonable
diligence, to re-let the Leased Space during what would have been the remainder
of the Term, in order to mitigate Tenant’s damages.

 

Initial                  

 

15



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

(d) Should the Tenant be in default by virtue of its failure to pay rental
installments as earlier provided for and should the Landlord elect to proceed
under the forcible entry and detainer statutes and pursuant thereto tender to
the Tenant a three-day demand for payment of rent or possession as is called for
in said forcible entry and detainer statutes, then in no event should the
Tenant, if it elects to surrender possession of the aforesaid Leased Space, be
deemed to have been released from the obligation to pay Rent as set forth in the
Lease. Rather, said election by the Tenant to surrender possession of the Leased
Space pursuant to said three day notice will be deemed an assent by the Tenant
that the Landlord may retake possession of the Leased Space and pursue the
remedies set forth in this Section 14.

(e) Notwithstanding any of the foregoing provisions of Article 14.1 (a) through
(d) above, upon Landlord taking possession of the Leased Space, regardless
whether Landlord relets the Leased Space, Tenant (being no longer in possession
of the Leased Space) shall be relieved of all obligations under this Lease
except the obligation to pay Rent and other amounts and/or damages owed in
accordance with this Lease, it being the intent of the parties that Tenant shall
not be responsible for on-going maintenance or repair obligations with respect
to the Leased Space or the actions of any other party to which Landlord relets
the Leased Space.

14.2) Administrative Fee. Tenant hereby acknowledges that late payment by Tenant
to Landlord of any Rent and other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges and late charges, which may be imposed on
Landlord by the terms of any mortgage or trust deed covering the Real Property
or any portion thereof. Accordingly, if any installment of Rent or any other sum
due from Tenant shall not be received by Landlord or Landlord’s designee by the
fifth (5th) business day after the date when due, then Tenant shall pay to
Landlord an administrative fee of $250.00 for such late payment. The parties
hereby agree that such administrative fee represents a fair and reasonable
estimate of the additional cost Landlord will incur by reason of such late
payment by Tenant. Acceptance of such administrative fee by Landlord shall in no
event constitute a waiver of Tenant’s default with respect to such overdue
amount, nor prevent Landlord from exercising any other rights and remedies
granted hereunder.

14.3) Additional Grounds for Default.

In addition to the above, each of the following events shall be a default by
Tenant and a breach of this Lease, providing Landlord with the Remedies set
forth above in addition to any other rights or remedies it may have:

(a) If Tenant shall file a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
any insolvency act of any state or shall voluntarily take advantage of any such
law or act by answer or otherwise or shall be dissolved or shall make an
assignment for the benefit of creditors;

(b) If involuntary proceedings under any such bankruptcy law or insolvency act
or for the dissolution of a corporation shall be instituted against Tenant or if
a receiver or trustee shall be appointed of all or substantially all of the
property of Tenant and such proceedings shall not be dismissed or such
receivership or trusteeship vacated within sixty (60) days after such
institution or appointment;

(c) If Tenant shall fail to perform any of the agreements, terms, covenants, or
conditions hereof on Tenant’s part to be performed and such non-performance
shall continue for the period within which performance is required to be made by
specific provision of this Lease, or if no such period is so provided, for a
period of thirty (30) days after notice thereof by Landlord to Tenant or, if
such performance cannot be reasonably had within such thirty (30) day period,
Tenant shall not in good faith have commenced such performance within such
thirty (30) day period and shall not diligently proceed therewith to completion;

 

Initial                  

 

16



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

(d) If Tenant shall vacate or abandon the Leased Space, for period of more than
ten (10) days, prior to this Lease expiring.

14.4) Landlord Default. In the event Landlord fails to fully perform any
material obligation of Landlord under this Lease, where such failure continues
for thirty (30) days after delivery of written notice of such failure by Tenant
to Landlord, Landlord shall be in default under the Lease. However, if Landlord
takes steps to cure the alleged breach within that time, is diligently pursuing
any remedial efforts beyond such period if necessary, and pursues such remedial
efforts to completion then no default shall occur. In the event of default by
Landlord, Tenant may exercise all remedies available to Tenant under applicable
law.

15. CONDEMNATION

If the Premises or any portion thereof are taken under the power of eminent
domain, or sold by Landlord under the threat of the exercise of said power (all
of which is herein referred to as “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever occurs first. If more than twenty-five (25%) percent of
the floor area of the Building, or more than fifty (50%) percent of the Land not
covered with the Building, is taken by condemnation, either Landlord or Tenant
may terminate this Lease as of the date the condemning authority takes
possession by notice in writing of such election within twenty (20) days after
Landlord shall have notified Tenant of the taking or, in the absence of such
notice, then within twenty (20) days after the condemning authority shall have
taken possession. If this Lease is not terminated by either Landlord or Tenant
then it shall remain in full force and effect as to the portion of the Premises
remaining, provided the Base Rent shall be reduced in proportion to the floor
area of the Premises so taken and Additional Rent shall be recalculated by
dividing the remaining leasable square footage of the Premises by the remaining
leasable square footage of the Building. In the event this Lease is not so
terminated then Landlord agrees, at Landlord’s sole cost, as soon as reasonably
possible to restore the Leased Space to a complete unit of like quality and
character as existed prior to the condemnation. All awards for the taking of any
part of the Premises or any payment made under the threat of the exercise of
power of eminent domain shall be the property of Landlord, whether made as
compensation for diminution of value of the leasehold or for the taking of the
fee or as severance damages.

16. INDEMNIFICATION, HOLD HARMLESS AND WAIVER

16.1) Hold Harmless.

Landlord and Tenant shall indemnify, defend and hold the other harmless from any
and all claims raised by third parties arising from either the Landlord’s or
Tenant’s use of the Premises by its respective employees, agents, contractors or
invitees or from the conduct of its respective business or from any respective
activity, work or things which may be permitted or suffered by it in or about
the Premises and shall further indemnify, defend and hold the other harmless
from and against any and all claims by third parties arising from any breach or
default in the performance of any respective obligation to be performed by it
under the provisions of this Lease or arising from any respective negligence of
it or any of its agents, contractors, employees or invitees, and from any and
all costs, attorney’s fees, expenses and liabilities incurred in the defense of
any such claim or any action or proceeding brought thereon. Tenant hereby
assumes all risk of damage to property or injury to persons in or about the
Premises from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord, except to the extent said damage arises out of the negligence
or intentional acts of Landlord or its employees, agents, contractors or
invitees.

 

Initial                  

 

17



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

16.2) Exemption of Landlord from Liability.

Except as set forth in section 16.1 above, Tenant hereby agrees that Landlord
and or its agents shall not be liable for injury to Tenant’s business or any
loss of income there from or for damage to the goods, wares, merchandise or
other property of Tenant, Tenant’s employees, invitees, customers, or any other
person in or about the Premises unless through its negligence or intentional
acts; nor, unless through its negligence or intentional acts, shall Landlord be
liable for injury to the person of Tenant, Tenant’s employees, agents or
contractors and invitees, whether such damage or injury is caused by or results
from fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning or lighting fixtures or from any other cause, whether
the said damage or injury results from conditions arising upon the Leased Space
or upon other portions of the building of which the Leased Space are a part, or
from other sources or places, and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Landlord or
Tenant. Landlord shall not be liable for any damages arising from any act or
neglect of any other Tenant, if any, of the building in which the Leased Space
are located.

16.3) Waiver by Tenant.

Tenant waives and releases any claims Tenant may have against Landlord or
Landlord’s officers, managing agents, employees or agents for loss, damage or
injury to person or property sustained by Tenant or Tenant’s employees,
invitees, guests, customers, visitors or anyone claiming by, through or under
Tenant resulting from any cause whatsoever other than negligence or willful act
or omission of Landlord, or Landlord’s officers, agents, employees or invitees.

16.4). Limitation of Liability.

IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING FROM THIS LEASE, INCLUDING WITHOUT
LIMITATION, LOST PROFITS OR REVENUE, WHETHER OR NOT THE LIABLE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE.

17. GENERAL PROVISIONS

17.1) Estoppel Certificate.

(a) Tenant shall at any time upon not less than ten (10) business days prior
written notice from Landlord execute, acknowledge and deliver to Landlord a
statement in writing (i) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect) and the
date to which the Rent, security deposit, and other charges are paid in advance,
if any, and (ii) acknowledging that there are not, to Tenant’s knowledge as of
that date, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults, if any, which are claimed. Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of the Real Property or
any portion thereof.

(b) Tenant’s failure to deliver such statement within such time shall be
conclusive upon Tenant (i) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) that there are no
uncured defaults in Landlord’s performance, and (iii) that not more than one
(1) month’s Rent has been paid in advance.

 

Initial                  

 

18



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

(c) If Landlord desires to finance or refinance the Real Property, or any part
thereof, Tenant hereby agrees to deliver to any lender designated by Landlord
such financial statements of Tenant as Tenant has prepared, and disclosed
(Tenant being publicly traded) in the normal course of business, as may be
reasonably required by such lender. Such statements shall include the past three
(3) years financial statements of Tenant. All such financial statements shall be
received by Landlord in confidence and shall be used only for the purposes
herein set forth.

17.2) Landlord’s Interests.

The term “Landlord” as used herein shall mean only the owner or owners at the
time in question of the fee title of the Real Property. In the event of any
transfer of such title or interest, Landlord herein named (and in case of any
subsequent transfers the then grantor) shall be relieved, from and after the
date of such transfer, of all liability as respects Landlord’s obligations
thereafter to be performed, provided that any funds in the hands of Landlord or
the then grantor at the time of such transfer, in which Tenant has an interest,
shall be delivered to the grantee. The obligations contained in this Lease to be
performed by Landlord shall, subject to the foregoing, be binding on Landlord’s
successors and assigns, only during their respective periods of ownership.

17.3) Severability.

The invalidity of any provision of this Lease, as determined by a court of
competent jurisdiction, shall in no way affect the validity of any other
provision hereof.

17.4) Interest on Past-Due Obligations.

Any monetary payment due Landlord hereunder, other than the administrative fee
payable pursuant to Section 14.2, not received by Landlord within five
(5) business days following the date on which it was due, shall bear interest
from the date due at the rate of eight percent (8%) per annum, but not exceeding
the maximum rate allowed by law, which interest shall be payable in addition to
the potential administrative fee provided for in Section 14.2. Payment of such
interest shall not excuse or cure any default by Tenant under this Lease.

17.5) Time of Essence.

Time is of the essence in this Lease.

17.6) Captions.

Article and paragraph captions are not a part hereof.

17.7) Incorporation of Prior Agreements and Amendments.

This Lease contains all agreements of the parties with respect to any matter
mentioned herein. No prior agreement or understanding pertaining to any such
matter shall be effective. This Lease may be modified in writing only, signed by
the parties in interest at the time of the modification.

17.8) Waiver.

The waiver by Landlord or Tenant of any breach of term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any other term, covenant or condition herein contained. The
acceptance of rent hereunder shall not be construed to be a waiver of any breach
by Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such breach at the time of acceptance of the rent. It is
understood and agreed that the remedies herein given to Landlord shall be
cumulative, and the exercise of any one remedy by Landlord shall not be to the
exclusion of any other remedy.

 

Initial                  

 

19



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

17.9) Recording.

Tenant shall not record this Lease. Any such recordation shall be a breach under
this Lease. Notwithstanding the foregoing, Landlord shall have the right to
record either this Lease, or a memorandum thereof.

17.10) Cumulative Remedies.

No remedy or election hereunder shall be deemed exclusive, but shall wherever
possible, be cumulative with all other remedies at law or in equity.

17.11) Covenants and Conditions.

Each provision of this Lease performed by Landlord or Tenant shall be deemed
both a covenant and a condition.

17.12) Binding Effect; Choice of Law.

Subject to any provision hereof restricting assignment or subletting by Tenant
and subject to the provisions of Article 17.2, this Lease shall bind the
parties, their personal representatives, successors and assigns. This Lease
shall be governed by the laws of the State of Colorado. Both parties acknowledge
and agree that the County in which the Property is located, in the State of
Colorado shall be the proper venue for any legal action relating to this Lease.

17.13) Subordination.

(a) This Lease, at Landlord’s option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation for security now or
hereafter placed upon the real property of which the Leased Space are a part and
to any and all advances made an the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Leased Space shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust, or ground lease, and shall give written
notice thereof to Tenant, this Lease shall be deemed prior to such mortgage,
deed of trust, a ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.

(b) Tenant agrees to execute any documents reasonably required to effectuate
such subordination or to make this Lease prior to the lien of any mortgage, deed
of trust or ground lease, as the case may be, and failing to do so within ten
(10) days after written demand, does hereby make, constitute and irrevocably
appoint Landlord as Tenant’s attorney in fact and in Tenant’s name, place and
stead, to do so.

17.14) Attorney’s Fees and Indemnification Defense Obligations.

In the event of any litigation, arbitration, or other legal proceedings arising
out of, or for enforcement of, the terms of this Lease, the prevailing party, in
addition to any other award, shall be entitled to an award of its reasonable
attorneys’ fees and costs. Landlord shall also be entitled to attorneys’ fees,
management fees, costs and expenses incurred in preparation and service of
notices of default and consultations in connection therewith, whether a legal
action is subsequently commenced in connection with such default. In the event
that a party with a right of indemnification per the terms of this Lease
(“Indemnified Party”) wishes to make a claim

 

Initial                  

 

20



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

against the party with the indemnification obligation (“Indemnifying Party”),
the Indemnified Party will (i) give the Indemnifying Party prompt written notice
of any such claim, (ii) give the Indemnifying Party sole authority and control
of the defense and settlement of the claim, and (iii) at the Indemnifying
Party’s reasonable request, cooperate in the defense and settlement of the
claim. Once the Indemnifying Party has assumed the defense or settlement of a
claim, if the Indemnified Party wishes to obtain or maintain its own counsel or
other professional assistance, it shall do so at its own expense.

17.15) Entry by Landlord.

Landlord and its agents shall have the right to enter the Premises at all
reasonable times upon reasonable notice, unless in the case of emergency or in
the event of default when such notice shall be necessary, for the purpose of
examining or inspecting the same, to supply janitorial and or maintenance
services and any other service to be provided by Landlord or Tenant hereunder,
to show the same to prospective purchasers or tenants of the Building and make
such alterations, repairs, improvements or additions to the Leased Space or to
the Building of which they are a part as Landlord may deem necessary or
desirable. If Tenant shall not be personally present to open and permit an entry
into the Leased Space at any time when such entry by Landlord is necessary or
permitted hereunder, Landlord and its agent may enter by means of a master key
without liability to Tenant except for any failure to exercise due care for
Tenant’s property, and without affecting this Lease. If during the last month of
the term hereof, Tenant shall have removed substantially all of its property
therefrom, Landlord may immediately enter and alter, renovate and redecorate the
Leased Space without elimination or abatement of rent or incurring liability to
Tenant for any compensation. Landlord, during the entire term of the Lease,
shall have the right, upon ninety (90) days prior written notice to Tenant, to
change the name or designation of the Building in which the Leased Space are
located without liability to Tenant; however, once chosen by the Landlord, the
address number for Tenant’s unit, or units, shall remain constant throughout the
term of this lease.

17.16) Auctions.

Tenant shall not place any auction sign upon the Premises or conduct any auction
thereon without Landlord’s prior written consent.

17.17) Merger.

The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing sub tenancies or may, at the option of
Landlord, operate as an assignment to Landlord of any or all of such sub
tenancies.

17.18) Corporate Authority.

If Tenant is a corporation, the individual executing this Lease on behalf of
said corporation represents and warrants that he is duly authorized to execute
and deliver this Lease on behalf of said corporation in accordance with a duly
adopted resolution of the Board of Directors of said corporation or in
accordance with the Bylaws of said corporation, and that this Lease is binding
upon said corporation in accordance with its terms.

17.19) Rights of Landlord to Perform. Intentionally deleted.

17.20) Signs.

Tenant shall have the right to utilize the monument for Tenant’s logo, a
“Tenants roster” and any other signage that is not in violation of the Mission
Viejo Covenants, the Highlands Ranch

 

Initial                  

 

21



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Business Park Association rules, regulations and covenants and all City and
County zoning rules and regulations, however, all signs must meet applicable
sign codes and must be approved in writing by the Landlord prior to installation
by the sign company utilized for the property. To maintain uniformity of design
and appearance, all signs shall have a powder gray or white background and be
made and installed by a sign company approved by Landlord. Any and all costs
associated with Tenant’s sign or signs to be installed on the monument outside
Tenant’s unit shall be borne by the Tenant. Any and all expenses regarding the
care, upkeep and updating of the Building’s main tenant directory and individual
tenant monument shall be included in and considered Additional Rent.

17.21) Inducement Recapture.

Any agreement by Landlord for free or abated rent or other charges applicable to
the Leased Premises, or for the giving or paying by Landlord to or for Tenant of
any cash or other bonus, inducement or consideration for Tenant’s entering into
this Lease, including, but not limited to, any free rent or tenant improvement
or finish allowance, all of which concessions are hereinafter referred to as
“Inducement Provisions” shall be deemed conditioned upon Tenant’s full and
faithful performance of all of the terms, covenants and conditions of this Lease
to be performed or observed by Tenant during the Term hereof as the same may be
extended. Upon the occurrence of a default (as defined in Article 14) of this
Lease by Tenant, (a) any such Inducement Provision shall automatically be deemed
deleted from this Lease and of no further force or effect, and (b) the
unamortized portion of any Rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision, shall be immediately due and payable by Tenant to
Landlord, and recoverable by Landlord, as Additional Rent due under this Lease,
notwithstanding any subsequent cure of said event of default by Tenant. The
acceptance by Landlord of Rent or the cure of the event of default which
initiated the operation of this Section 17.21 shall not be deemed a waiver by
Landlord of the provisions of this Section 17.21 unless specifically so stated
in writing by Landlord at the time of such acceptance.

17.22) Cabling.

Tenant shall be solely responsible for the cost of installation and maintenance
of any high speed cable or fiber optic that Tenant requires in the Leased Space.
All other contractors other than Landlord’s recommended contractor used for
equipment installation and maintenance of such equipment shall be fully insured.
Tenant shall provide Landlord with a certificate of insurance showing such
insurance for all other contractors used for equipment installation and
maintenance of such equipment prior to such installation or maintenance.
Landlord shall provide reasonable access to the Building’s electrical lines,
feeders, risers, wiring and other machinery to enable Tenant to install high
speed cable or fiber optic to serve its intended purpose through its designated
vendor, with 72 hour advance notice. All such cabling installed shall be tagged
by Tenant at their point of entry into the Building, at the terminal end of the
cable and in the riser closet indicating the type of cable, the Tenant’s name
and the service provided. Tenant shall be responsible for the removal of such
cabling and fiber optic at the termination or expiration of the Term of the
Lease or the early termination of the Tenant’s right to occupy the Leased Space.
Failure to remove any abandoned or unused cabling at the expiration or
termination of the Term of the Lease or the early termination of Tenant’s right
to occupy the Leased Space will be deemed to be a holdover under Article 3.5 of
the Lease. In the event Tenant fails to remove such cabling as set forth herein,
Landlord may, but shall not be obligated to, remove such cabling, all at
Tenant’s sole cost and expense.

 

Initial                  

 

22



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

17.23) Quiet Enjoyment

So long as Tenant performs its obligations under this Lease, including its
monetary obligations, Tenant shall at all times have peaceable and quiet
enjoyment and possession of the Premises against Landlord or any party claiming
through Landlord.

18.) BROKERS

The parties hereby acknowledge that Cresa Partners, is acting as Tenant’s Agent
and Aaron Romero of Unique Properties, LLC is acting as Landlord’s Agent in this
transaction. Cresa Partners further agree and acknowledge a commission equal to
four (4%) percent of the total Base Rent for the Base Term shall be due or paid
by Landlord. The parties further agree and acknowledge any additional commission
shall be paid directly by Tenant. No commission shall be paid on any expansions
or lease extensions to either parties or third party if Tenant elects to extend
the Term of this Lease.

19.) NOTICE

Any notice from the Landlord to the Tenant or from the Tenant to the Landlord
shall be deemed duly served if mailed by registered or certified mail with
return receipt requested, addressed to the Tenant at the addresses below,
whether or not Tenant has departed from, vacated or abandoned the Leased Space,
or to the Landlord at the place from time to time established for the payment of
rent and the customary registered or certified mail sending receipt shall be
conclusive evidence of such service.

 

To Landlord:    Highridgeline, LLC.    C/o Realty Management Solutions, Inc.,   
1660 17th Street, Suite 225    Denver, Colorado 80202 With a simultaneous copy
to:    Phase One Companies    Post Office Box 22865    Santa Fe, NM 87502   
Attn: Ernest A. Romero To Tenant:    ADA-ES, INC.    8955 S. Ridgeline Blvd.,
Suite 1000 – 1500    Highlands Ranch, CO. 80129 With a simultaneous copy to:   
ADA-ES, INC.    9135 S. Ridgeline Blvd., Ste 200    Highlands Ranch, CO. 80129

20.) HAZARDOUS SUBSTANCES

Landlord has no actual knowledge of any hazardous materials or mold in, on or
under the Premises or Real Property.

Tenant shall comply with all laws, governmental standards and regulations
applicable to its use the Premises in connection with occupational health and
safety, hazardous waste and substances, and environmental matters and in
accordance with all federal, state and local environmental laws, regulations,
executive orders, ordinances and directives including, but not limited to, the
Clean Air Act, Clean Water Act, Toxic Substances Control Act, and state law

 

Initial                  

 

23



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

counterparts, and any amendments thereto, including, without limitation, the
Colorado Hazardous Waste Management Act. Neither Tenant, nor its employees,
agents, independent contractors, subtenants, guests or invitees shall use the
Premises or any portion thereof, for the generation, release, discharge, storage
(for quantities other than required in the normal operation of Tenant’s
business) or disposal of hazardous substances. In no event shall Tenant’s
business consist of the generation, storage or disposal of hazardous substances.
As used herein, “hazardous substances” means: (a) any “hazardous waste” as
defined in the Resource Conservation and Recovery Act of 1976 (42 USC
Section 6901 et seq.), as amended from time to time, and regulations promulgated
there under; (b) and “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 USC
Section 9601 et seq.), as amended from time to time, and regulations promulgated
there under; (c) radon, asbestos, polychlorinated biphenyls (PCB’s), explosives,
radioactive substances, and material quantities of petroleum products; (d) any
substance the presence of which on the Property is regulated by any federal,
state or local law relating to the protection of the environment or public
health; and (e) any other substance which by law requires special handling in
its collection, storage, treatment or disposal.

Tenant shall indemnify and hold harmless the Landlord, any of its agents,
contractors, employees or invitees, from any and all claims, damages, fines,
judgments, penalties, costs, liabilities, liens or losses arising as a result of
any contamination resulting there from (including, without limitation, a
decrease in value of the Real Property, damages caused by adverse impact and
marketing of the space involved, and any and all sums paid for settlement of
claims, attorneys’ fees, consultant and expert fees) during or after the term of
this Lease if any and all claims, damages, fines, judgments, penalties, costs,
liabilities, liens or losses arising as a result of any contamination resulting
there from (including, without limitation, a decrease in value of the Real
Property, damages caused by adverse impact and marketing of the space involved,
and any and all sums paid for settlement of claims, attorneys’ fees, consultant
and expert fees) were a result of, or caused by acts of the Tenant, Tenant’s
sub-tenant’s, or any agents, representatives, or invitees of the Tenant or
Tenant’s sub-tenant’s and, if any contamination or the claim thereof results,
Tenant shall promptly, at its sole expense, and in compliance with all
applicable laws, take any and all necessary actions (after first obtaining
Landlord’s prior written consent to the specific actions Tenant proposes to
take) to return the Leased Space or the building or land in or on which the
Leased Space is located to the condition existing prior to such contamination or
the claim thereof. The foregoing indemnification includes, without limitation,
any and all costs incurred because of any investigation of the site or any
cleanup, removal or restoration mandated by a federal, state or local agency or
political subdivision thereof or otherwise by virtue of authority granted
pursuant to applicable law.

21. Fair Market Value.

For purposes of this Lease, the term Fair Market Value (“FMV”) shall be defined
as the terms and conditions that are acceptable between landlords and tenants
for lease space comparable to the Premises, negotiated under an arms-length
condition to include base rent, annual increases, tenant improvement allowances,
free rent and other concessions with no floors or ceilings imposed, for the
applicable Renewal Term.

22. Expansion Option.

Provided Landlord has such available space in the Building, Tenant shall have
the on-going right to expand into the available space. The lease term for the
expansion space shall be co terminus with the Term and all economic terms shall
be at the FMV for a similar lease term with any allowances or concessions
applied pro-rata to the remaining Term. Tenant shall have the

 

Initial                  

 

24



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

right of last opportunity to lease any space that is contiguous to the Premises,
should any such space now or hereafter be available. Should Landlord receive a
bona-fide offer on any space that is contiguous to the Premises, Tenant shall
have five (5) days to accept or reject the terms of the third party offer. All
the terms and conditions of the offer shall apply with the following exceptions:

 

  1. If there is at least 3 years remaining on the Term and the third party
offer exceeds the Tenant’s remaining obligation, Landlord shall proportionately
adjust the expiration, allowances and credits to reflect the remaining Term on
the Lease.

 

  2. If Less than three years are remaining on the Term, the Term shall be
extend to expire as of the date of the third party offer.

23. Project Space:

The Tenant may require space on a short term basis to accommodate special
projects of Tenant. If any space is available in the Building, as determined by
the Landlord, then the term for such project space shall be month to month with
a minimum 6 months’ notice by Tenant of termination or otherwise agreed upon
terms. Tenant shall take the project space “as is” and the Landlord shall lease
the project space to Tenant at 90% of the Landlord’s currently advertised asking
Base Rent for the project space, with Tenant to pay a proportionate share of
Property Expenses as Additional Rent for the project premises.

24. Early Termination.

Tenant shall have the one time right to terminate this Lease after the 5th year
of the Term, provided (i) Tenant is not then in default of any of the terms,
covenants, conditions, provisions or agreements of the Lease, or any amendments
thereto; (ii) Tenant shall have given Landlord written notice of its election to
terminate on or before June 1, 2018 (“Termination Notice”), which termination
shall be effective, if given, on February 28, 2019 (“Early Termination Date”);
(iii) Tenant shall, within the timeframe set forth below, deliver and pay the
Termination Fee (described below) in cash or certified funds to Landlord. If
Tenant meets the conditions described above and elects to terminate this Lease,
the Term of the Lease shall expire and come to an end on the Early Termination
Date and Tenant shall surrender the Premises to Landlord in the condition
required by the Lease. Failure of the Tenant to give timely notice of its
election to terminate this Lease, or failure to timely pay the Termination Fee
as set forth herein shall operate as a waiver of the termination right and this
Lease shall continue to be fully enforceable. As consideration for the early
termination right, Tenant shall pay a termination fee (“Termination Fee”) to
Landlord. The Termination Fee shall be equal to the unamortized cost of
Landlord’s expense for Tenant Improvements and leasing commissions. Tenant shall
pay the Termination Fee in cash or certified funds within sixty (60) days of
delivering the Termination Notice. The Tenant’s obligation to pay the
Termination Fee set forth above, as well as other amounts due and owing under
the Lease, and any amendments thereto, shall survive the expiration or
termination of the Lease or the early termination of Tenant’s right to
possession under the Lease. On or prior to the Early Termination Date, Tenant
will surrender possession of the Premises to Landlord in accordance with the
provisions of the Lease, as if the Early Termination Date were the expiration
date of the Lease. Upon the Early Termination Date, both Landlord and Tenant
shall be relieved of their obligations under the Lease, except those accruing
prior to the Early Termination Date. The early termination rights of the Tenant
set forth herein do not apply to any additional space added to the Premises from
and after the date hereof unless expressly agreed to by Landlord in writing. The
early termination right of the Tenant set forth herein is personal and is not
transferable to any permitted assignee or subtenant.

 

Initial                  

 

25



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

25) Back Up Generator

Tenant, at Tenant’s sole cost and expense, may install a back-up generator, to
serve the Premises, on a concrete slab to be constructed on the Real Property.
The generator will need to be positioned in an enclosure, at a location to be
approved by Landlord, and shall be subject to Highlands Ranch Business Park
Association Rules and Regulations, and subject to insurance policy requirements.

26.) EXECUTION OF LEASE/SIGNATURES

A Corporate officer shall sign this lease and provide a corporate resolution
stating the signatory has binding authority to execute this lease on behalf of
Tenant. This lease may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall constitute the same Lease.
Facsimile signatures shall be accepted and deemed originals. In Witness whereof
the parties hereto have executed this Lease on the dates specified immediately
below their respective signatures.

 

Tenant:

     Landlord:

ADA-ES, INC.

A Colorado Corporation,

    

Highridgeline, LLC.

A New Mexico Limited Liability Company

/s/ Mark H. McKinnies

     /s/ Ernest A. Romero

Print: Mark H. McKinnies

     Print: Ernest A. Romero

Title: CFO

     Title: Member-Manager

Date: February 23, 2012

     Date: February 24, 2012

 

Initial                  

 

26



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Exhibit A

Schedule of Base

Rent*

 

Suite    1000    1100    1200    1400    1500      Sq. Ft.    3787    3635   
3772    2742    1099           PSF/Yr.    Monthly    PSF/Yr.    Monthly   
PSF/Yr.    Monthly    PSF/Yr.    Monthly    PSF/Yr.    Monthly    Total

4/1/2012

               $0.00    $0.00    $0.00    $0.00          $0.00

5/1/2012

   $8.22    $2,594.63          $0.00    $0.00    $0.00    $0.00    $12.28   
$1,125.00    $3,719.63

6/1/2012

   $8.22    $2,594.63          $3.75    $1,178.75    $3.75    $856.88    $12.28
   $1,125.00    $5,755.26

7/1/2012

   $8.22    $2,594.63          $3.75    $1,178.75    $3.75    $856.88    $12.28
   $1,125.00    $5,755.26

8/1/2012

   $8.22    $2,594.63          $3.75    $1,178.75    $3.75    $856.88    $12.28
   $1,125.00    $5,755.26

9/1/2012

   $8.22    $2,594.63    $0.00    $0.00    $7.50    $2,357.50    $7.50   
$1,713.75    $0.00    $0.00    $6,665.88

10/1/2012

   $8.22    $2,594.63    $0.00    $0.00    $7.50    $2,357.50    $7.50   
$1,713.75    $0.00    $0.00    $6,665.88

11/1/2012

   $8.22    $2,594.63    $0.00    $0.00    $7.50    $2,357.50    $7.50   
$1,713.75    $0.00    $0.00    $6,665.88

12/1/2012

   $8.22    $2,594.63    $7.50    $2,366.88    $7.50    $2,357.50    $7.50   
$1,713.75    $8.50    $1,942.25    $10,975.01   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2013

   $8.22    $2,594.63    $7.50    $2,366.88    $7.50    $2,357.50    $7.50   
$1,713.75    $8.50    $1,942.25    $10,975.01

2/1/2013

   $8.22    $2,594.63    $7.50    $2,366.88    $7.50    $2,357.50    $7.50   
$1,713.75    $8.50    $1,942.25    $10,975.01

3/1/2013

   $8.22    $2,594.63    $7.50    $2,366.88    $7.50    $2,357.50    $7.50   
$1,713.75    $8.50    $1,942.25    $10,975.01

4/1/2013

   $8.22    $2,594.63    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,227.56

5/1/2013

   $8.22    $2,594.63    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,227.56

6/1/2013

   $8.22    $2,594.63    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,227.56

7/1/2013

   $8.22    $2,594.63    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,227.56

8/1/2013

   $0.00    $0.00    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $8,632.93

9/1/2013

   $0.00    $0.00    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $8,632.93

10/1/2013

   $0.00    $0.00    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $8,632.93

11/1/2013

   $7.73    $2,437.88    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,070.81

12/1/2013

   $7.73    $2,437.88    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,070.81   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2014

   $7.73    $2,437.88    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,070.81

2/1/2014

   $7.73    $2,437.88    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,070.81

3/1/2014

   $7.73    $2,437.88    $7.73    $2,437.88    $7.73    $2,428.23    $7.73   
$1,765.16    $8.76    $2,001.66    $11,070.81

4/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

5/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

6/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

7/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

8/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

9/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

10/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

11/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

12/1/2014

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2015

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

2/1/2015

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

3/1/2015

   $7.96    $2,511.02    $7.96    $2,511.02    $7.96    $2,501.07    $7.96   
$1,818.12    $9.02    $2,061.07    $11,402.29

4/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

5/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

6/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

7/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

8/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

9/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

10/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

11/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

12/1/2015

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2016

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

2/1/2016

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

3/1/2016

   $8.20    $2,586.35    $8.20    $2,586.35    $8.20    $2,576.10    $8.20   
$1,872.66    $9.29    $2,122.77    $11,744.23

4/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

5/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

6/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

7/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

8/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

9/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

10/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

11/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

12/1/2016

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2017

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

2/1/2017

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

3/1/2017

   $8.44    $2,663.94    $8.44    $2,663.94    $8.44    $2,653.39    $8.44   
$1,928.84    $9.57    $2,186.75    $12,096.85

4/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

5/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

6/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

7/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

8/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

9/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

10/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

11/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

12/1/2017

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2018

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

2/1/2018

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

3/1/2018

   $8.69    $2,743.86    $8.69    $2,743.86    $8.69    $2,732.99    $8.69   
$1,986.71    $9.85    $2,250.73    $12,458.13

4/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

5/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

6/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

7/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

8/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

9/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

10/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

11/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

12/1/2018

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

1/1/2019

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91

2/1/2019

   $8.96    $2,826.17    $8.96    $2,826.17    $8.96    $2,814.98    $8.96   
$2,046.31    $10.15    $2,319.28    $12,832.91   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

* In addition to Base Rent above, Tenant will be responsible for its share of
Additional Rent per Section 4.2 above.

 

Initial                  

 

27



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Exhibit B

1. Delivery of the Premises. Landlord shall deliver the respective portions of
the Premises to Tenant in their then current, “AS-IS” condition, but in
accordance with Sections 4.4 and 6.3 of the Lease.

2. Space Plans. Landlord has contracted with, or shall contract with, and pay
to, Tenant’s architect, David Wince Architecture (“Tenant’s Architect”), a fee
not to exceed $0.12 per rentable square foot of space contained in the Premises
or $1,774.08 based on 14,784 square feet) (which amount shall not be deducted
from the Tenant Improvement Allowance defined below), for preparation of the
necessary test fit in order to analyze Tenant’s space needs and prepare a space
plan and pricing plan mutually acceptable to the parties (the “Space Plan”,
attached as Exhibit B-1) which will depict the leasehold improvements (“Tenant
Improvements”) and all other items to be completed in the Premises which are
necessary or desirable in connection with Tenant’s occupancy and use of the
Premises

3. General Contractor; Tenant’s CM. Tenant or Tenant’s CM (as hereinafter
defined) shall select a general contractor to perform the construction of the
Tenant Improvements, which contractor shall be approved by Landlord in its
reasonable discretion to act as Tenant’s general contractor for the purpose of
construction of Tenant’s Improvements (“Tenant’s Contractor”). Tenant shall
supervise the Tenant Improvements and, in connection therewith, shall select and
use its own construction manager. Landlord hereby approves CresaPartners to act
as Tenant’s construction manager (“Tenant’s CM”), which Tenant’s CM shall act on
Tenant’s behalf with respect to: (a) working with Landlord in connection with
overseeing Tenant’s Contractor’s construction of the Tenant Improvements
pursuant to the construction contract entered into by and between Tenant and
Tenant’s Contractor (the “TI Construction Contract”), and (b) the construction
of the Tenant Improvements in the Premises. In such capacity, Tenant’s CM will
oversee preparation of the Space Plan, the Tenant Improvements and change
orders, ensure conformity of the construction to the Space Plan, and manage
Tenant’s subcontractors and specialty contractors. The cost of Tenant’s CM shall
be an Improvement Allowance Item. Tenant’s CM shall have the obligation to
review, monitor, and approve all plans and materials involved in the Tenant’s
Improvements throughout the entire construction process, and shall at all times
comply with the rules and regulations set forth on Exhibit D to the Lease.

4. Construction of Tenant Improvements. Tenant, or its contractors or agents,
will perform the Tenant Improvements required to meet the requirements of the
Space Plan attached as Exhibit B-1. All work performed in the Premises
(including, without limitation, the Tenant Improvements) by or at the request of
Tenant shall be constructed in a good and workmanlike manner, in accordance with
all Applicable Laws.

5. Tenant Improvement Allowance.

(a) Landlord shall provide to Tenant a one-time tenant improvement allowance
(the “Tenant Improvement Allowance”) of $147,840.00 (based upon $10.00 per
rentable square foot of space in the Premises) to be applied toward the Tenant
Improvements required to meet the requirements of the Space Plan. Any cost of
the Tenant’s Improvements (including, without limitation, the cost of Space
Plans, the construction drawings, construction costs, contractor fees and
construction management fees) over and above the Tenant Improvement Allowance,
and the cost of any additional work required by Tenant, if any, shall be paid by
Tenant.

 

Initial                  

 

28



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

(b) Landlord shall make payments with respect to the Tenant Improvement
Allowance, not more frequently than once per month, to the extent of the amounts
properly billed by Tenant’s Contractor for construction/installation of Tenant
Improvements, up to the maximum amount of the Tenant Improvement Allowance. Each
month, Tenant shall submit to Landlord: (i) evidence reasonably satisfactory to
Landlord that the work for which payment has been requested has been completed
in a satisfactory manner, (ii) statutory conditional lien waivers (in form
acceptable to Landlord in its reasonable discretion), and (iii) copies of all
applicable invoices, purchase agreements, work agreements or related documents
evidencing the services rendered or products purchased. Within 15 days following
receipt of such information Landlord shall pay the entire amount of the payment
requested by Tenant, until the Tenant Improvement Allowance has been paid in
full. In the event that Landlord has failed to pay the Tenant Improvement
Allowance as set forth herein, Tenant may offset the amounts owed against Base
Rent and Additional Rent. After Landlord has disbursed the entire Tenant
Improvement Allowance any and all amounts remaining to be paid to complete the
Tenant Improvements are the responsibility of Tenant, Tenant shall pay all of
those costs in a timely manner and shall obtain appropriate statutory
conditional and final lien waivers as required by the Lease.

6. Governmental Approvals. Tenant shall be responsible for obtaining, from all
governmental agencies having jurisdiction, (a) all approvals and building
permits required to construct the Tenant Improvements, (b) all inspections of
the Tenant Improvements during and after completion of the construction process,
and (c) the Certificate of Occupancy for the Premises that will be available
after construction of all of the Tenant Improvements are completed in accordance
with all applicable governmental requirements. Landlord shall cooperate with
Tenant in obtaining all such approvals, permits and inspections and the
Certificate of Occupancy. Tenant shall promptly provide copies of such
approvals, permits and inspections to Landlord or Landlord’s agents.

7. No Fees. No construction management fee, coordination or oversight fee, or
other “mark ups” shall be charged by Landlord in connection with the Tenant
Improvements.

 

Initial                  

 

29



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Exhibit B-1

Tenant Preliminary Space Plan

 

LOGO [g323158g68f90.jpg]

 

Initial                  

 

30



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Exhibit C

Tenant’s Space Utilization at the Premises

Activities contemplated by the approved Tenant Space Plans (Exhibit B-1)

General Business activities

 

  •  

Office and Meeting space

 

  •  

Office equipment

 

  •  

Warehouse (storage) space

 

  •  

Employee activities (work and social including workout equipment/facilities)

Storage, assembly and light industrial activities, including the units specified
below:

Analyzer Turnaround Unit

 

  •  

Unit to be used to clean up and prepare analyzers that are used to measure air
pollutants.

 

  •  

ADA owns several fifth wheel trailers that are transported to power plants and
contain testing gear. Occasionally the trailers will come back to the Analyzer
Turnaround unit to clean up and refurbish the testing gear before the trailer is
sent out for the next job.

Storage and Shop Unit

 

  •  

Rack storage of power plant testing gear and shop (work bench, hand tools)

Panel Shop Unit

 

  •  

Used for fabricating and testing electrical panels

Lab Unit

 

  •  

Unit will contain laboratory equipment to conduct various tests (wet chemistry
lab, instruments to analyze properties of materials)

Process Development Unit

 

  •  

Unit to be used to conduct tests and development of technology. Specific use is
not defined at this time, but typical envisioned use as follows:

 

  ¡    

Building and testing scale models of air pollution control devices

 

  ¡    

Testing prototype components that are used to clean up air pollutants

 

Initial                  

 

31



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

Exhibit D

RULES AND REGULATIONS

(Last updated 2011)

1. ALL REFERENCES IN THESE RULES AND REGULATIONS SHALL REFER TO LANDLORD AND
TENANT UNDER THIS LEASE. IT IS UNDERSTOOD, HOWEVER, THAT THESE SAME RULES AND
REGULATIONS SHALL BE ADOPTED AND OTHERWISE APPLIED TO OTHER TENANTS IN THIS
BUILDING.

2. Except as otherwise provided in the Lease or any Exhibits thereto, no sign,
placard, picture, advertisement, name or notice shall be inscribed, displayed,
printed or affixed on or to any part of the outside or inside of the Building
without the written consent of Landlord first had and obtained. Landlord shall
have the right to remove any such sign, placard, picture, and advertisement,
name or notice, unless Landlord has given written consent, without notice to and
at the expense of Tenant. Landlord shall not be liable in damages for such
removal unless the written consent of Landlord has been obtained.

All approved signs or lettering on doors and walls to the Premises shall be
printed, painted, affixed or inscribed at the expense of Tenant by Landlord or
by a person approved by Landlord in a manner and style acceptable to Landlord.

Tenant shall not use any blinds, shades, awnings, or screens in connection with
any window or door of the Premises unless approved in writing by Landlord.
Tenant shall not use any drape or window covering facing any exterior glass
surface other than the standard drape issued by Landlord.

3. Intentionally deleted.

4. Except as otherwise provided in the Lease or any Exhibits thereto, the
bulletin board or directory of the Building shall be provided exclusively for
the display of the name and location of tenants only and Landlord reserves the
right to exclude any other names there from and otherwise limit the number of
listings thereon.

5. The sidewalks, passages, exits, entrances, and stairways shall not be
obstructed by any of the tenants or used by them for any purpose other than for
ingress to and egress from their respective premises. The passages, exits,
entrances, stairways, and roof are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of Landlord shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants, providing that nothing herein contained shall be construed to
prevent such access to persons whom Tenant normally deals in the ordinary course
of Tenant’s business unless such persons are engaged in illegal activities. No
tenant and no employees or invitees of any tenant shall go upon the roof of the
Building.

6. Other than a Tenant-installed touchpad key code (for which Tenant will
provide Landlord access), Tenant shall not alter any lock nor install any new or
additional lock or any bolts on any door of the Premises without the written
consent of Landlord. Tenant shall not copy any keys what so ever. Tenant shall
request any lock change or copies of keys directly from Landlord. Tenant shall
pay Landlord for the cost of any alteration, installation or additional locks or
bolts or additional copies of keys outside of the initial four keys provided.
Tenant shall be permitted to install a key-card or key-pad locking system, but
shall provide Landlord with the necessary information to access to the Premises.

7. Each tenant, upon the termination of the tenancy, shall deliver to Landlord
the keys of offices, rooms and toilet rooms which shall have been furnished to
Tenant or which Tenant shall have made by the Landlord, and in the event of loss
of any keys so furnished, shall pay Landlord, therefore Tenant shall not alter
any lock nor install any new or additional lock or any bolts on any door of the
Premises without the written consent of Landlord, and then only through
Landlord’s designated vendors.

 

Initial                  

 

32



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

8. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substances of any kind whatsoever shall be thrown therein and the
expense of any breakage, stoppage, or damage resulting from the violation of
this rule shall be borne by Tenant who, or whose employees or invitees, shall
have caused it.

9. Intentionally deleted.

10. No furniture or freight shall be brought into the Building without the
protection of any glass and any type of flooring. Any hand trucks permitted in
the Building must be equipped with soft rubber tires and side guards. Any damage
shall be the Tenants sole responsibility and liability.

11. Intentionally deleted

12. Intentionally deleted

13. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in any manner offensive or objectionable to Landlord or other
occupants of the Building by reason of any noise, odors and (or) vibrations, or
interfere in any way with other tenants or those having business therein.

14. Other than for the purposes of supporting individuals with disabilities, no
pets, animals, or birds may be brought in or kept in or about the Premises of
the Building. A one-time warning will be provided; failure to abide by the rules
will result in a $50.00 fine assessed to the Tenants account. Tenant agrees to
be courteous and respect the rights of other tenants in the building with
respect to conduct by Tenant and its staff / clients. Tenant does not have the
right to kennel or overnight any animals in the Premises, nor walk animals on
property whether exterior or interior.

15. No cooking of food, with the exception of microwave oven use, shall be done
or permitted by any tenant on the Premises. Tenant shall not use any cooking
devices, including but not limited to electric, gas or charcoal barbeque or
grill in the Premises or the Building or the parking lot or sidewalks or parking
lot adjacent to the Premises. No tenant shall allow the Premises to be used for
the manufacture or storage of merchandise, for washing clothes, for lodging, or
for any improper, objectionable or immoral purpose.

16. Landlord acknowledges that Tenant will have testing labs at the Leased Space
and that such labs may include heating apparatus. Tenant agrees that it will use
all lab apparatus with due care and that Tenant is responsible for damage to the
premises caused by the use of such lab apparatus. Otherwise Tenant shall not use
or keep in the Premises or the Building any kerosene, gasoline or flammable,
explosive or combustible fluid or material or use any method of space heating
not used as part of the testing labs (example: electric heaters) or space air
conditioning other than that supplied by Landlord.

17. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced. No boring or cutting for wires or
stringing of wires will be allowed without written consent of Landlord. The
location of telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the approval of Landlord.

18. Intentionally Deleted.

 

Initial                  

 

33



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

19. Access to the Premises may be refused unless the person seeking access is
known to the employee of the Building in charge, or is otherwise properly
identified. Landlord shall in no case be liable for damages for any error with
regard to the admission or exclusion from the Building of any person.

20. Tenant shall see that the doors of the Premises are closed and securely
locked before leaving the Building and must observe strict care and caution that
all water apparatus are entirely shut off before Tenant or Tenant’s employees
leave the Building, and that all electricity, gas or air shall likewise be
carefully shut off, so as to prevent waste or damage, and for any default or
carelessness Tenant shall make good all injuries sustained by other tenants or
occupants of the Building.

21. Landlord may refuse admission to the Building outside of ordinary business
hours to any person not known to the watchman in charge or not having a pass
Issued by Landlord or not properly issued.

22. The requirements of Tenant shall be attended to only upon application at the
office of the Building. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord.

23. Intentionally deleted.

24. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing drapes when the sun’s rays fall directly on
windows of the Premises. Tenant shall not obstruct, alter or in any way impair
the efficient operation of Landlord’s HVAC system and shall not place bottles,
machines, parcels or any other articles on the induction unit enclosure so as to
interfere with air flow. Units should remaining in operation and not turned off
to prevent damage and Tenant is responsible to regulate the temperature for its
own premise as well as all incurred expenses.

25. Landlord shall have the right to prohibit any advertising by any Tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a location for offices, and upon written notice from
Landlord, any Tenant shall refrain from or discontinue such advertising,

26. Canvassing, soliciting and peddling is prohibited unless specifically
approved by Landlord and each tenant shall cooperate to prevent such activity.

27. Except as otherwise provided in the Lease, all parking ramps and areas plus
other public areas shall be under the sole and absolute control of Landlord with
the exclusive right to regulate and control these areas. Tenant agrees to
conform to the rules and regulations that may be established by Landlord for
these areas from time to time.

28. Whenever the consent or approval of Landlord is required under these Rules
and Regulations, Landlord agrees that such consent shall not be unreasonably
withheld or delayed. Ten days are required for the Landlord to respond.

29. There shall be no smoking permitted at any time in the Building and no
smoking within 20 feet of the building, all persons smoking outside shall
properly extinguish all smoking materials, and properly dispose of and not left
on the ground or in shrubbery.

30. No skateboarding shall be permitted on the premises inside or outside the
premises including the sidewalks, stairs, handrails or parking lot.

31. Tenant shall first contact Property Management for service related issues so
Management may dispatch the appropriate vendor or notify Tenant if not
applicable.

 

Initial                  

 

34



--------------------------------------------------------------------------------

LEASE OF SPACE

For Property Located At

8955 SOUTH RIDGELINE BOULEVARD

 

32. In the event of any conflict between these Rules and Regulations and the
Lease, the Lease shall prevail providing a fully executed standard lease of
Highridgeline, LLC., has been executed which includes all Exhibits of Rules and
Regulations and Parking Access Form.

 

Initial                  

 

35